NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           JUN 13 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    16-30087

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00179-TSZ-1
 v.

SATYEN CHATTERJEE, AKA Satyen                    MEMORANDUM*
Chattopadhyay,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                             Submitted June 8, 2017**
                               Seattle, Washington

Before: McKEOWN, CALLAHAN, and IKUTA, Circuit Judges.

      Satyen Chatterjee (“Chatterjee”) appeals from the District Court’s denial of

his motion to withdraw his guilty plea and his motion for reconsideration of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his motion to withdraw. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.1

      A denial of a motion to withdraw a plea is reviewed for abuse of discretion,

as is a denial of a motion for reconsideration. See United States v. Mark, 795 F.3d
1102, 1104 (9th Cir. 2015) (reconsideration); United States v. Yamashiro, 788 F.3d
1231, 1236 (9th Cir. 2015) (withdrawal). A district court abuses its discretion

either if it makes an error of law or if its “application of the correct legal standard

was (1) illogical, (2) implausible, or (3) without support in inferences that may be

drawn from the facts in the record.” United States v. Hinkson, 585 F.3d 1247,

1262 (9th Cir. 2009) (en banc) (internal quotation marks omitted).

      The District Court did not abuse its discretion in denying Chatterjee’s

motion to withdraw. Specifically, the District Court reasonably concluded that

Chatterjee’s two arguments in favor of withdrawal—he did not enter into his plea

knowingly and he was legally innocent—did not warrant relief. Regarding the first

argument, the elements of wire fraud were set forth both in the plea agreement and

at the plea hearing. Further, as the transcript from the plea hearing reveals,

Chatterjee, who is well educated, was asked multiple questions to determine



      1
             The facts are familiar to the parties and are restated here only as
necessary to resolve the legal issues of the appeal.
                                            2
whether he was pleading knowingly and voluntarily to the offense of wire fraud,

and Chatterjee gave no indication that he was confused about what he was pleading

to or what his plea entailed. As a result, the District Court was justified in finding

that Chatterjee “understood exactly what was happening” when he pleaded guilty.

      The District Court was also justified in rejecting Chatterjee’s claim of

innocence. In his plea agreement, Chatterjee admitted that he was guilty of

committing wire fraud. Additionally, Chatterjee agreed in his plea agreement, as

well as at the plea hearing, that he “falsely represented to [an investor] that his

funds would be used for a mutual fund” and that he “falsely represented that [the

investor’s] funds would not be commingled with other funds.” “‘Statements made

by a defendant during a guilty plea hearing carry a strong presumption of veracity

in subsequent proceedings attacking the plea.’” Yamashiro, 788 F.3d at 1237

(quoting United States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008)). Thus, the

District Court reasonably discounted Chatterjee’s later protestation of innocence.

See United States v. Turner, 898 F.2d 705, 713 (9th Cir. 1990) (stating that a

defendant’s “unsupported protest [of innocence] [i]s not a fair and just reason for

withdrawal”). The fact that Chatterjee asserts that he intended to repay his victims

is of no consequence, as a defendant’s “‘belief that [a] victim will be repaid and

will sustain no loss is no defense at all.’” United States v. Treadwell, 593 F.3d
3
990, 997 (9th Cir. 2010) (quoting United States v. Benny, 786 F.2d 1410, 1417 (9th

Cir. 1986)).

      The District Court also did not abuse its discretion by denying Chatterjee’s

motion for reconsideration. In this motion, Chatterjee argued that he should be

able to withdraw his plea because his first attorney provided ineffective assistance

of counsel, he was innocent, and there would be an inconsistency between the facts

asserted in his plea agreement and the facts that the District Court would find at

sentencing. None of these arguments are persuasive. Chatterjee’s ineffective

assistance of counsel claim was not a proper basis for reconsideration because it

was not made in the motion to withdraw, despite existing prior to the filing of that

motion. See United States v. Lopez-Cruz, 730 F.3d 803, 811–12 (9th Cir. 2013).

Furthermore, Chatterjee stated during his plea colloquy that he was satisfied with

his counsel’s representation. Finally, the claim fails on the merits, as a review of

the record fails to show that Chatterjee’s first attorney’s performance was deficient.

See Strickland v. Washington, 466 U.S. 668, 687 (1984).

      Chatterjee’s renewed innocence claim also fails because the motion for

reconsideration provided no new factual or legal basis for the District Court to

revise its earlier decision. Additionally, the alleged inconsistencies that Chatterjee

prophesied are illusory, as the District Court’s findings at sentencing did not


                                           4
contradict the factual assertions contained in the plea agreement or made at the plea

hearing.

      Finally, the manner in which the District Court disposed of Chatterjee’s

motion for reconsideration is not reversible error. Although the District Court’s

explanation for its denial was brief, it is clear that it considered Chatterjee’s

motion, and none of the alleged bases for reconsideration warranted relief.

Therefore, under these circumstances, we cannot say that the District Court abused

its discretion. Accordingly, the District Court is AFFIRMED.




                                            5